Citation Nr: 0918956	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  02-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder 
("PTSD").



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 









INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2001 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from June 1960 to June 1963, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    

The Board notes that the appellant requested a hearing in 
July 2002.  He was notified of the date, time, and location 
of that hearing by a VA letter dated in July 2004.  The 
appellant withdrew his request for a hearing in August 2004; 
and there are no other outstanding hearing requests of 
record.

The Board remanded the case for further development in 
September 2004.  The requested development has been 
completed; and the case has been returned to the Board for 
further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant has a current diagnosis of panic disorder.  
He does not have an established diagnosis of posttraumatic 
stress disorder.  

3.  The preponderance of the evidence is against finding that 
the appellant manifested an acquired psychiatric disorder, to 
include panic disorder and/or posttraumatic stress disorder, 
during service or that such a disorder is causally or 
etiologically related to service.  



CONCLUSION OF LAW

An acquired psychiatric disorder, to include panic disorder 
and/or posttraumatic stress disorder, was not incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder ("PTSD"), VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the 
Board finds that a letter dated in December 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware from this 
letter that it was ultimately his responsibility to give VA 
any evidence pertaining to his claim.  The December 2008 
letter informed the appellant that additional information or 
evidence was needed to support his service connection claim; 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].  Although the December 2008 letter was not sent prior to 
the initial adjudication of the appellant's claim, the Board 
finds that the belated notice was not prejudicial to the 
appellant since (1) he was provided adequate notice, (2) his 
claim was readjudicated and (3) the appellant was provided a 
Supplemental Statement of the Case explaining the 
readjudication of his claim in February 2009. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records and VA medical records 
have been obtained, to the extent possible. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  While the RO requested 
authorizations from the appellant in terms of private medical 
records potentially pertinent to the appellant's claim, the 
appellant failed to respond to the RO's requests. December 
2004 and December 2008 letters from the RO to the appellant; 
February 2009 Supplemental Statement of the Case.  As such, 
no private medical records have been associated with the 
claims file. Id.  A review of the claims file reveals no 
indication that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  In this regard, the Board acknowledges that the 
appellant has not been afforded a VA examination in 
connection with his claim.  However, the Board finds that 
such an examination is unnecessary in light of the Board's 
finding below that the appellant does not have an established 
diagnosis of PTSD; and that the evidence of record does not 
support or corroborate the appellant's purported PTSD 
stressor events in service.  In addition, the evidence of 
record fails to support the appellant's assertions that he 
manifested psychiatric symptomatology during service; and 
there is no documentation as to a chronicity of complaints, 
manifested symptomatology, or treatment in service that may 
be attributable to the appellant's current diagnosis of panic 
disorder.  Also, there is no evidence of record to suggest a 
causal connection between the appellant's current diagnosis 
of panic disorder and service.  As such, any VA medical 
opinion obtained at this time would be speculative in nature. 
See 38 C.F.R. § 3.159(c)(4).

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See letters dated in 
March 2006 and December 2008 from the RO to the appellant; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, any questions as to 
the appropriate disability rating or effective date to be 
assigned to this claim are rendered moot; and no further 
notice is needed. Id.  Therefore, since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless and proceeds with a merits adjudication of the 
appellant's claim. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 




B.  Law and Analysis

As discussed previously in the Board's September 2004 
decision, the appellant seeks service connection for an 
acquired psychiatric disorder (that he contends is PTSD) that 
he believes manifested as a result of incidents that occurred 
during his period of service. September 2004 BVA decision.  
Specifically, the appellant alleges that he developed PTSD as 
a result of several stressful events during his service in 
boot camp, in Korea and in New Jersey prior to his discharge 
from service.  The appellant reports that during his boot 
camp in August 1960, he observed a sergeant in charge of the 
2nd platoon of his company severely beat another recruit. See 
response to PTSD questionnaire dated in April 2001; 
statements dated in April 2001.  He reports that while 
stationed in Korea, he was threatened by the above-referenced 
sergeant; but that he was not assaulted. Id.  Also while in 
Korea, the appellant reports experiencing generalized anxiety 
and fear during his service in the 17th Infantry 2nd 
Battlegroup 7th Division and as a radio operator in the 127th 
Signal Battalion 7th Division. Id.; January 2000 statement in 
support of claim; April 2001 statements titled "the Berlin 
Wall Buildup," "Korea Stinks," "the Skeleton of Churwon 
Valley," "the Missiles of Red October" and "the overthrow 
of Chang Myon."  The appellant reports that when he was 
transferred from Korea to the United States, he lost 33 
pounds of weight during his trip home due to the anxiety he 
was experiencing at that time. Id.   He indicates that he did 
not seek treatment from his military doctors as he was afraid 
that he would not be allowed to go home. Id.  

Subsequent to being stationed in the United States in 1963, 
the appellant reports being anxious and stressed during the 
period of the Cuban Missile Crisis, in that he and his fellow 
servicemen had orders to travel to Florida and made 
preparations to do so. Id.  Ultimately, those orders were 
rescinded. Id.  He also reports several other incidents that 
occurred in 1963 that traumatized him.  Of particular note, 
the appellant reports being physically assaulted and beaten 
during active service in either March or April 1963 by a 
sergeant and an SPC4. See response to PTSD questionnaire 
dated in April 2001; statements dated in April 2001.  The 
appellant reports that he notified his company commander and 
the Inspector General about the assault; and that a hearing 
was held during which his assailants were discharged because 
of their actions. Id.  He reports another incident during 
this timeframe that also caused fear, anxiety and 
helplessness when four (4) other servicemen were joking 
around and lowered the appellant against his will from a 3rd 
story window by his ankles. April 2001 statement titled "the 
Window Incident"; response to PTSD questionnaire dated in 
April 2001.  Subsequent to his separation from service, the 
appellant reports being told by his friends and family that 
he had changed in that he was "more angry" and tended to 
lose his temper easily. Id.  He reports experiencing anger 
and anxiety attacks; and states that he had his first panic 
attack in 1965. April 2001 statements in support.  He also 
indicates that he has continued to experience such attacks 
since that time. Id.       

Unfortunately, while viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection may also be granted for 
certain chronic diseases, such as psychosis as that term is 
defined in 38 C.F.R. § 3.384, when such disease is manifested 
to a compensable degree within one year of separation from 
service and the veteran seeking service connection had 
continuous service for 90 days or more during a period of war 
or after December 31, 1946. See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  In order to establish 
service connection, a claimant must generally submit: (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999).  Service connection for 
PTSD specifically requires (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); (2) a link, established by 
medical evidence, between the appellant's current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f).

The appellant does not allege, nor do his service personnel 
records reveal, that he was involved in combat or that the 
PTSD stressors he alleges (referenced above) occurred while 
he was involved in combat.  As such, he is not entitled to 
the relaxed evidentiary standard of proof regarding events 
that occurred during combat pursuant to 38 U.S.C.A. § 
1154(b); verification of his alleged PTSD stressors is 
required for service connection to be granted. See 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 
6 Vet. App. 91 (1993); see also Collette v. Brown, 82 F.3d 
389 (1996).  Service department records must support, and not 
contradict, the appellant's testimony regarding non-combat 
stressors. Doran v. Brown, 6 Vet. App. 283 (1994).  Moreover, 
a medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors. See Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In Patton v. West, 12 Vet. App. 272, (1999), the United 
States Court of Appeals for Veterans Claims (the "Court") 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  These procedures are 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities." VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  Further, 
with respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 
38 C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a posttraumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a 
posttraumatic stress disorder claim that is based 
on in-service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health 
professional for an opinion as to whether it 
indicates that a personal assault occurred.

38 C.F.R. § 3.304(f).

	1.  Service connection for PTSD

As the appellant appears to be seeking service connection for 
PTSD, the Board addresses this specific disorder first.  As 
set forth above, service connection for PTSD requires a 
showing of: (1) medical evidence diagnosing the PTSD 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV), (2) a link, established by 
medical evidence, between a veteran's current PTSD symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f).  Absent a showing of all three elements, 
service connection for PTSD must generally be denied.

In terms of the appellant's specific PTSD claim, the Board 
observes that the medical evidence of record fails to reveal 
that the appellant has been diagnosed with PTSD. See VA 
medical records dated from May 2001 to August 2001.  In fact, 
a review of the medical evidence contained in the claims file 
reveals that the appellant has been diagnosed exclusively 
with panic disorder with agoraphobia and paranoid personality 
traits. Id.  While the appellant reported to his medical 
providers that he began experiencing panic attacks and 
symptoms in 1965 that he believed were related to the alleged 
beating that occurred in service (August 2001 VA medical 
records) and other events in service (May 2001 VA medical 
records), none of the appellant's medical providers diagnosed 
the appellant with PTSD after being told this information. 
Id.  Since there is no medical evidence of record indicating 
that the appellant has been diagnosed with the PTSD condition 
in accordance with 38 C.F.R. § 4.125(a), service connection 
for PTSD must be denied.      

In making this decision, the Board acknowledges the 
appellant's request that he be afforded a VA compensation and 
pension examination in connection with this claim.  However, 
as discussed in the Introduction section above, the Board 
finds such an examination is not warranted at this time in 
light of the lack of credible supporting evidence of the 
appellant's claimed in-service stressor events.  In this 
regard, the Board observes that a review of the appellant's 
service records reveal a lack of complaints, treatment or 
diagnoses of any mental problems or a mental disorder during 
the appellant's period of service; nor are there any medical 
records related to medical treatment that could be associated 
with a physical assault.  In addition, a review of the 
appellant's June 1960 service entrance examination and March 
1963 service separation examination reveals that the 
appellant was found to have normal psychiatric clinical 
evaluations during both examinations. June 1960 and March 
1963 reports of medical examinations.  Additionally, in the 
medical history portion of his service separation 
examination, the appellant marked the answer "no" in 
response to the questions of whether he experienced frequent 
trouble sleeping, depression and/or excessive worry and 
nervous trouble of any sort.  


In terms of the appellant's alleged 1963 assault, the Board 
observes that a review of the appellant's service personnel 
records fails to provide any evidence supportive of the 
appellant's PTSD claim in that these records do not reflect 
changes that arguably may have occurred after the alleged 
assault as a result of trauma from the assault, such as a 
sudden change in duty assignment; an increased use of leave 
without an immediate reason; changes in the appellant's 
performance evaluations at around the time of the alleged 
assault; or unexplained economic or social behavior changes.  
The Board has sought and attempted to consider alternative 
sources of evidence in evaluating the appellant's PTSD claim.  
However, the claims file only contains post-service medical 
records which reveal a lack of mental health treatment until 
May 2001, over thirty-five years after the alleged assault 
occurred, and the appellant's diagnosis of panic disorder 
rather than PTSD. See VA medical records dated from May 2001 
to August 2001. 

In making the above-referenced observation, the Board notes 
that the appellant indicated in correspondence dated in April 
2001 that he had been seen by mental health professionals 
within a few years of his discharge from military service.  
However, he failed to provide medical authorizations to the 
RO in order to have such records associated with the claims 
file; nor did he send those records to the RO himself. 
December 2004 letter from the RO to the appellant.  
 
A review of the claims file also reveals that there are no 
statements from service-members, family or friends addressing 
the appellant's contemporaneous economic or social behavior 
around the time of the alleged assault; nor is there any 
credible supporting evidence that the appellant's claimed in-
service assault occurred.  In making this finding, the Board 
observes that the RO asked the appellant to identify any 
evidence from other sources that might corroborate his 
account of the claimed in-service assault or evidence of 
behavior changes following the claimed assault. See letters 
dated in December 2004 and October 2008 from the RO to the 
appellant.  However, the appellant failed to respond to the 
RO's request.  

Lastly, the Board observes that the RO submitted several 
requests for information to the Department of the Army, the 
U.S. Army Human Resources Command, the National Personnel 
Records Center and the Office of the Inspector General for 
the purpose of obtaining supportive evidence of the 
appellant's 1963 personnel assault. See letters dated in 
January 2005, February 2005, September 2005, December 2005, 
May 2006 and December 2007; PIES request dated in November 
2006.   However, no such documentation related to a personal 
assault or subsequent proceedings associated with 
investigation of such an assault could be located. See 
response dated in January 2005, August 2007, November 2007 
and January 2008.  

VA recognizes that personal assault cases are different from 
other cases in that they may be devoid of certain types of 
evidence due to the nature of the crime and because victims 
are often fearful or embarrassed and therefore do not report 
the assault.  For this reason, VA established the special 
evidentiary procedures for PTSD claims based on personal 
assault discussed above, procedures that allow the use of 
alternative sources of evidence in an effort to corroborate 
the alleged stressor incident.  However, it is clear from a 
review of the regulations that even in PTSD cases involving 
an assault, some supportive corroborating evidence is 
necessary in order for a medical opinion as of the likelihood 
of whether a person has PTSD and whether a personal assault 
occurred to be of probative value.  No such evidence has been 
presented in this case; nor does the claims file contain 
evidence supportive of the appellant's other alleged stressor 
events.  As such, the Board finds that a VA examination is 
not warranted for the purpose of determining whether the 
appellant has PTSD since VA medical examinations are to be 
provided only in situations where 1) the evidence of record 
contains competent evidence that the claimant has a current 
disability and 2) indicates that the disability or symptoms 
may be associated with the claimant's active military 
history, but 3) does not contain sufficient medical evidence 
to make a decision on the claim. See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Since there can be no valid claim without proof of a present 
disability, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
PTSD. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau  
v. Derwinski, 2 Vet. App. 141 (1992).  



	2.  Service connection for an acquired psychiatric 
disorder

Turning to the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
observes (as discussed above) that the medical evidence of 
record indicates that the appellant has been diagnosed with a 
panic disorder. See VA medical records dated from May 2001 to 
August 2001.  This diagnosis constitutes a current disability 
for VA purposes and fulfills the first element necessary for 
a grant of service connection in this case.  

However, as for the second element necessary to establish 
service connection (evidence of service incurrence or 
aggravation of an injury or disease), a review of the 
appellant's service treatment records fail to reveal any 
complaints of or treatment for psychiatric symptomatology in 
service.  As discussed above, both the appellant's service 
entrance examination and separation examination reflect that 
the appellant was found to have normal clinical psychiatric 
evaluations (June 1960 and March 1963 reports of medical 
examinations); and the appellant denied in the medical 
history portion of his separation examination that he 
experienced psychiatric symptomatology such as frequent 
trouble sleeping, depression and/or excessive worry and 
nervous trouble.  

In addition to the foregoing, the Board notes again that the 
post-service medical evidence of record documents the 
appellant's first treatment for psychiatric problems in May 
2001, over thirty-five (35) years after the appellant 
separated from service. May 2001 to August 2001 VA medical 
records.  Notably, these records reflect the appellant's 
statements that he began experiencing panic disorder symptoms 
in 1965, subsequent to his separation from service. Id.    

Based upon the evidence discussed above, the Board finds that 
the second element needed to establish service connection for 
a panic disorder has not been met in this case.  In making 
this finding, the Board acknowledges the appellant's 
statements that he was told by friends and family after 
service that he had changed; and that he experienced anger 
and anxiety soon after he separated from service that he 
believes was symptomatology related to his current panic 
disorder. April 2001 statements in support of claim; 
responses to PTSD questionnaires.  While the appellant is 
competent to report symptoms which come to him through his 
senses, he is not competent to provide a medical diagnosis or 
nexus opinion. See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As such, the Board finds his 
statements as to a relationship between his post-service 
feelings and his current psychiatric diagnosis to be 
unpersuasive, particularly in light of the evidence contained 
in the appellant's service file and his post-service medical 
records. 
      
Therefore, after thoroughly reviewing the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as a preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


